440 F.2d 411
UNITED STATES of America, Plaintiff-Appellee,v.Wendell Gilbert COOPER, Defendant-Appellant.
No. 20285.
United States Court of Appeals,Sixth Circuit.
Oct. 8, 1970.

John W. Core, Lexington, Ky., H. Bemis Lawrence, William W. Lawrence, Louisville, Ky., on the brief, for appellant.
Moss Noble, Asst. U.S. Atty., Lexington, Ky., Eugene E. Siler, Jr., U.S. Atty., Lexington, Ky., on the brief, for appellee.
Before PHILLIPS, Chief Judge, and WEICK and EDWARDS, Circuit Judges.

ORDER.

1
On consideration of the briefs, records and oral argument in the above-styled appeal, and finding no error contained in this record concerning the admission or exclusion of evidence which prejudiced Sixth Circuit.


2
Further, noting that the record (particularly including the voir dire examination of prospective jurors and the fact that the jury was chosen without exhaustion of challenges) discloses no reversible error in the District Judge's overruling of a motion for change of venue.


3
The judgment of the District Court is affirmed.